DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.
 
Status of the Claims
Amendment filed July 05, 2022 is acknowledged. Claims 4-5 and 19-20 have been cancelled. Claims 1 and 27 have been amended. Claims 1, 6, 8, 12, 14, 16, 18, 23-25, 27-29 and 41-43 are pending. Non-elected Invention and/or Species, Claims 4-5, 12, 14, 16, 18 and 28-29 have been withdrawn from consideration. 
Action on merits of Elected Group I, Species 1, claims 1, 6, 8, 23-25, 27 and 41-43  follows.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 6, 8, 23-25, 27 and 41-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “wherein in each row composed of third sub-pixels, two vertices of two adjacent third sub-pixels that are farthest apart in a row direction are substantially aligned with a second sub-pixel's vertex located between the two vertices of the two adjacent third sub-pixels in the row direction, and in each column composed of the third sub-pixels, two vertices of two adjacent third sub-pixels that are farthest apart in a column direction are substantially aligned with a second sub- pixel's vertex located between the two vertices of the two adjacent third sub-pixels in the column direction” (amended claims 1 and 27) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
The specification does not disclose anything regarding “alignment” of the sub-pixels.
Therefore, amended claim 1 contains new matters. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6, 8, 24-25, 27 and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 recites: “wherein in each row composed of third sub-pixels, two vertices of two adjacent third sub-pixels that are farthest apart in a row direction are substantially aligned with a second sub-pixel's vertex located between the two vertices of the two adjacent third sub-pixels in the row direction, and in each column composed of the third sub-pixels, two vertices of two adjacent third sub-pixels that are farthest apart in a column direction are substantially aligned with a second sub- pixel's vertex located between the two vertices of the two adjacent third sub-pixels in the column direction”.
However, the specification fails to define which portion(s) or position of any sub-pixel to define an alignment to other sub-pixel(s). 
The term “aligned” in claims 1 and 27 is a relative term which renders the claim indefinite. The term “align” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Therefore, claim 1, 27 and all dependent claims are indefinite. 

Claim 6 recites: the pixel arrangement of claim 1, wherein the first sub-pixels, the second sub-pixels, and at least one of the first, second, third, or fourth plurality of third sub-pixels are arranged substantially equidistantly with respect to each other.  
However, as shown in FIGs. 1, 2, the distance between second sub-pixels (102) and third sub-pixels (103) are larger than that between first sub-pixels (101) and third sub-pixels (103); similarly, the distance between first sub-pixels (101) and second sub-pixels (102) are larger than that between first sub-pixels (101) and third sub-pixels (103). 
According to FIGs. 1 and 2, elected Species, the distances between 101-102-103 are not the same.  
Claim 6 contravenes the disclosure.
Therefore, claim 6 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 24-25, 27 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUN (US. Pub. No. 2016/0343284).
With respect to claim 1, As best understood by Examiner, SUN teaches a pixel arrangement as claimed including: 
a plurality of first groups of sub-pixels, each of the plurality of first groups comprising a plurality of first sub-pixels (10) and a first plurality of third sub-pixels (20) alternately arranged in a first direction; and 
a plurality of second groups of sub-pixels, each of the plurality of second groups comprising a second plurality of third sub-pixels (20) and a plurality of second sub-pixels (31) alternately arranged in the first direction, 
wherein the plurality of first groups and the plurality of second groups are alternately arranged in a second direction substantially perpendicular to the first direction, 
wherein all sub-pixels (10-20-30) forming the plurality of first groups and the plurality of second groups are also arranged to form a plurality of third groups of sub-pixels and a plurality of fourth groups of sub-pixels, wherein each of the plurality of third groups comprise a plurality of first sub-pixels (10) and a third plurality of third sub-pixels (20) alternately arranged in the second direction, each of the plurality of fourth groups comprise a fourth plurality of third sub- pixels (20) and a plurality of second sub-pixels (31) alternately arranged in the second direction, and the plurality of third groups and the plurality of fourth groups are alternately arranged in the first direction, 
wherein the first sub-pixels (10) comprise red sub-pixels each with a square shape, the second sub-pixels (31) comprise blue sub-pixels each with a square shape, and the third sub-pixels (20) comprise green sub-pixels each with a rectangular shape, a side of a red sub-pixel (10) is substantially parallelIn re: Yangpeng WANG et al.Application No.: 16/345,979Filed: April 29, 2019Page 3 of 19 to a short side of an adjacent green sub-pixel (20), and a side of a blue sub-pixel (31) is substantially parallel to a long side of an adjacent green sub-pixel (20), 
wherein the first direction is an extension direction of one side of a red sub-pixel with a square shape, and the second direction is a direction substantially perpendicular to the extension direction, 
wherein in each row composed of third sub-pixels (20), two vertices of two adjacent third sub-pixels (20) that are farthest apart in a row direction are substantially aligned with a second sub-pixel's (31) vertex located between the two vertices of the two adjacent third sub-pixels (20) in the row direction, and in each column composed of the third sub-pixels (20), two vertices of two adjacent third sub-pixels (20) that are farthest apart in a column direction are substantially aligned with a second sub- pixel's (31) vertex located between the two vertices of the two adjacent third sub-pixels (20) in the column direction. (See FIG. 2).
 
With respect to claim 6, As best understood by Examiner, the first sub-pixels (10), the second sub-pixels (31), and at least one of the first, second, third, or fourth plurality of third sub-pixels (20) of SUN are arranged substantially equidistantly with respect to each other.   

With respect to claim 8, each of the first plurality of third sub-pixels (20) in each first group of SUN has a sideIn re: Yangpeng WANG et al.Application No.: 16/345,979Filed: April 29, 2019Page 5 of 17 substantially parallel and opposite to a side of a directly adjacent first sub-pixel (10) in the first direction, 
wherein each of the second plurality of third sub-pixels (20) in each second group has a side substantially parallel and opposite to a side of a directly adjacent second sub-pixel (31) in the first direction, 
wherein each of the third plurality of third sub-pixels (20) in each third group has a side substantially parallel and opposite to a side of a directly adjacent first sub-pixel (10) in the second direction, and 
wherein each of the fourth plurality of third sub-pixels (20) in each fourth group has a side substantially parallel and opposite to a side of a directly adjacent second sub-pixel (31) in the second direction.

With respect to claim 24, the red sub-pixels (10), the green sub-pixels (20), and the blue sub-pixels (31) of SUN have a ratio of approximately 1:2:1 in quantity.  

With respect to claim 25, SUN teaches a display panel comprising: 
a display substrate (not shown); and 
the pixel arrangement of claim 1, wherein the pixel arrangement is on the display substrate, and wherein the pixel arrangement is arranged such that each of the first direction (diagonal)  and the second direction (perpendicular to the first direction) intersects a length direction of the display substrate at approximately 45 degrees. (See FIG. 1). 

With respect to claim 42, the distance between each third sub-pixel (20) and a directly adjacent second sub-pixel (31) of SUN is greater than a length of a short side of each third sub-pixel (20) and less than a length of a long side of each third sub-pixel (20). 

With respect to claim 27, As best understood by Examiner, SUN teaches a display device as claimed including: 
a display panel comprising: 
a display substrate; and 
a pixel arrangement comprising: 
a plurality of first groups of sub-pixels, each of the plurality of first groups comprising a plurality of first sub-pixels (10) and a first plurality of third sub-pixels (20) alternately arranged in a first direction (diagonal); and 
a plurality of second groups of sub-pixels, each of the plurality of second groups comprising a second plurality of third sub-pixels (20) and a plurality of second sub-pixels (31) alternately arranged in the first direction, 
wherein the plurality of first groups and the plurality of second groups are alternately arranged in a second direction substantially perpendicular to the first direction, 
wherein all sub-pixels (10-20-31) forming the plurality of first groups and the plurality of second groups are also arranged to form a plurality of third groups of sub-pixels and a plurality of fourth groups of sub-pixels, wherein each of the plurality of third groups comprise a plurality of first sub-pixels (10) and a third plurality of third sub-pixels (20) alternately arranged in the second direction, each of the plurality of fourth groups comprise a fourth plurality of third sub-pixels (20) and a plurality of second sub-pixels (31) alternately arranged in the second direction, andIn re: Yangpeng WANG et al.Application No.: 16/345,979Filed: April 29, 2019Page 7 of 19 the plurality of third groups and the plurality of fourth groups are alternately arranged in the first direction, 
wherein the first sub-pixels (10) comprise red sub-pixels each with a square shape, the second sub-pixels (31) comprise blue sub-pixels each with a square shape, and the third sub-pixels (20) comprise green sub-pixels each with a rectangular shape, a side of a red sub-pixel (10) is substantially parallel to a short side of an adjacent green sub-pixel (20), and a side of a blue sub-pixel (31) is substantially parallel to a long side of an adjacent green sub-pixel (20), 
wherein the first direction (diagonal) is an extension direction of one side of a red sub-pixel (10) with a square shape, and the second direction is a direction substantially perpendicular to the extension direction (diagonal), 
wherein in each row composed of third sub-pixels (20), two vertices of two adjacent third sub-pixels (20) that are farthest apart in a row direction are substantially aligned with a second sub-pixel's (31) vertex located between the two vertices of the two adjacent third sub-pixels (20) in the row direction, and in each column composed of the third sub-pixels (20), two vertices of two adjacent third sub-pixels (20) that are farthest apart in a column direction are substantially aligned with a second sub-pixel's (31) vertex located between the two vertices of the two adjacent third sub-pixels (20) in the column direction, 
wherein the pixel arrangement is on the display substrate, and In re: Yangpeng WANG et al.
Application No.: 16/345,979Filed: April 29, 2019Page 8 of 19wherein the pixel arrangement is arranged such that each of the first direction (diagonal) and the second direction intersects a length direction of the display substrate at approximately 45 degrees. (See FIG. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is, alternatively, rejected under 35 U.S.C. 103 as being unpatentable over SUN ‘284 as applied to claim 1 above and further in view of LEE (US Patent No. 10,043,616) of record. 
As best understood by Examiner, SUN teaches the pixel arrangement as described in claim 1 above including: the first sub-pixels (10), the second sub-pixels (31), and at least one of the first, second, third, or fourth plurality of third sub-pixels (20) are arranged with respect to each other. 
Thus, SUN is shown to teach all the features of the claim with the exception of explicitly disclosing the first sub-pixels, the second sub-pixels, and at least one of the first, second, third, or fourth plurality of third sub-pixels are arranged substantially equidistantly with respect to each other. 
However, LEE teaches a pixel arrangement including: a first sub-pixels (300), the second sub-pixels (200), and at least one of the first, second, third, or fourth plurality of third sub-pixels (100) are arranged substantially equidistantly (L1) with respect to each other. (See FIG. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to arrange the first, second and at least one of third sub-pixel at a distance substantially equal to each other as taught by LEE to improve quality of display image.     

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SUN ‘284.  
SUN teaches the pixel arrangement as described in claim 1 above including: the red sub-pixels (10) have a first total area, the green sub-pixels (20) have a second total area, and the blue sub-pixels (31) have a third total area.   
Thus, SUN is shown to teach all the features of the claim with the exception of explicitly disclosing the ratio of these areas. 
Note that the specification contains no disclosure of either the critical nature of the claimed ratio of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
However, SUN teaches that the area of first sub-pixel (10) is larger than that of green sub-pixel (20) and smaller than that of blue sub-pixel (31). The quantity of red and blue sub-pixels are the same (1:1). The quantity of green sub-pixels are twice (2:1) that of the red and blue pixels. (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first total area (10), the second total area (20), and the third total area (31) of SUN having a ratio of 1:(1.1 to 1.5):(1.2 to 1.7), further 1:(1.2 to 1.35):(1.4 to 1.55), or further 1:1.27:1.46 to improve life span of the OLED. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to optimize the ratio of the first: second: third total areas to improve life span of the device.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over SUN ‘284 as applied to claim 1 above, and further in view of WANG et al. (US. Pub. No. 2018/0247984). 
SUN teaches the pixel arrangement as described in claim 1 above including: the first sub-pixels (10) comprise sub-pixels each with a square shape, the second sub-pixels (31) comprise  sub-pixels each with a square shape, and the third sub-pixels (20) comprise sub-pixels each with a rectangular shape. 
Thus, SUN is shown to teach all the features of the claim with the exception of explicitly disclosing a length of a long side of each third sub-pixel is substantially equivalent to a length of a side of each second sub-pixel. 
However, WANG teaches a pixel arrangement including: a first sub-pixels (112) comprise sub-pixels each with a square shape, the second sub-pixels (113) comprise sub-pixels each with a square shape, and the third sub-pixels (111) comprise sub-pixels each with a rectangular shape, 
wherein a length of a long side of each third sub-pixel (rectangular sub-pixels, 111) is substantially equivalent to a length of a side of each second sub-pixel (square sub-pixels, 113). (See FIGs. 4-6).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the third sub-pixel of SUN having the length of the long side  substantially equivalent to the length of a side of each second sub-pixel as taught by WANG to improve reliability of deposition process.
Moreover, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
     
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over SUN ‘284 as applied to claim 1 above, and further in view of KIM et al. (US Patent No. 8,354,789). 
SUN teaches the arrangement as described in claim 1 above including each side of a first sub-pixel (10) is opposite to a short side of a corresponding third sub-pixel (20), and a length of a side of each first sub-pixel (10) is greater than a length of a short side of each third sub-pixel (20). 
Thus, SUN is shown to teach all the features of the claim with the exception of explicitly disclosing the length of the side of each first sub-pixel (red) is less than the length of the long side of each third sub-pixel (green).
  However, KIM ‘789 teaches an arrangement including first sub-pixel (square, red sub-pixels, 10) and third sub-pixel (rectangle, green sub-pixels, 14), wherein a length of a side of each first sub-pixel (10) is greater than a length of a short side of each third sub-pixel (14) and less than the length of the long side of each third sub-pixel (14). (See FIG. 1, 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first sub-pixel of SUN having the length of the side less than the length of the long side of the third sub-pixel as taught by KIM to provide high quality display.    

Response to Arguments
Applicant's arguments filed July 05, 2022 have been fully considered but they are not persuasive.
Regarding the “vertex” of the sub-pixels, the specification fails to disclose 
Which corner(s) of the sub-pixels constitutes the “vertex”? 
Since the “vertex” is the top, highest point, the lines illustrate by the applicant in captured FIG. 2 are not the “vertex”. 
Note that, the “drawings are not drawn to scale”, without any support from the written  specification, any subject matter(s) derived from the drawings are un-support new matters.
  
Moreover, nowhere in the specification, the “alignment” of the “vertex” are recognized or being defined.  

Regarding SUN, FIG. 2, on the row direction, the vertex of the second sub-pixel 31 is located between two vertices of two adjacent third sub-pixels 20 that farthest apart in a row, thus, “aligned” is met. 
Similarly, on the column direction, the “aligned” also meet.
The rejections of claim 1 and 27 are maintained. 

Dependent claims, Applicant does not separately argue about the limitation(s) of dependent claims. 
The rejection dependent claims are maintained.  
     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829